ORDER

PER CURIAM.
A jury convicted defendant of distributing a controlled substance near public housing in violation of § 195.218, RSMo 1994. The trial court sentenced him to fifteen years.
He appeals, raising two plain error points and one point challenging the constitutionality of the statute. The Missouri Supreme Court found the statute constitutional in State v. Hatton, 918 S.W.2d 790 (Mo.banc 1996). In addition, in his Rule 29.15 proceeding, he raises one point alleging ineffective assistance of counsel.
We have examined the legal file, transcript, and briefs. No jurisprudential purpose would be served by a written opinion. Rule 30.25(b). The judgment of the motion court in the Rule 29.15 proceeding is based on findings of fact that are not clearly erroneous. No error of law appears. An opinion would have no precedential value. Rule 84.16(b). The judgments are affirmed.